UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BRANCH BANKING & TRUST                 
COMPANY, Of Virginia,
                Plaintiff-Appellant,
                 v.                              No. 01-1312

ROGER V.S. CAMP,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Tommy E. Miller, Magistrate Judge.
                          (CA-00-501-2)

                      Argued: December 6, 2001

                      Decided: January 14, 2002

     Before LUTTIG, KING, and GREGORY, Circuit Judges.



Reversed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Robert L. O’Donnell, VANDEVENTER BLACK, L.L.P.,
Norfolk, Virginia, for Appellant. Michael Bruce Ware, JONES,
BLECHMAN, WOLTZ & KELLY, P.C., Newport News, Virginia,
for Appellee. ON BRIEF: Richard H. Ottinger, VANDEVENTER
BLACK, L.L.P., Norfolk, Virginia, for Appellant. Bryan H. Schempf,
JONES, BLECHMAN, WOLTZ & KELLY, P.C., Newport News,
Virginia, for Appellee.
2                BRANCH BANKING & TRUST v. CAMP
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  This case involves appellee Roger Camp’s guaranty to appellant
Branch Banking & Trust Company of Virginia (BB&T) to pay the
debts of Midwest Markets. Because the court below erred in its inter-
pretation of the guaranty, we reverse.

                                  I

   On April 17, 2000, Midwest Markets applied to BB&T for an
irrevocable standby letter of credit in favor of Roundy’s, a wholesale
supplier of grocery products to Midwest Markets. The purpose of the
letter of credit was to induce Roundy’s to sell grocery products to
Midwest Markets. The credit was limited to an amount not to exceed
$200,000. Pursuant to the terms of the letter of credit, if Midwest
Markets failed to pay for goods within ten days of the issuance of an
invoice, Roundy’s would then be able to draw on the letter of credit
to pay the overdue invoices.

   As a condition to obtaining the letter of credit, Midwest Markets
executed a promissory note dated April 17, 2000, in the original prin-
cipal amount of $200,000, payable to BB&T. As an additional
requirement to obtaining the letter of credit, Roger Camp, who holds
a majority interest in Midwest Markets, executed a guaranty agree-
ment dated April 17, 2000 and acknowledged April 18, 2000. The
guaranty stated, in pertinent part:

    As an inducement to [BB&T] to extend credit to and to oth-
    erwise deal with [Midwest Markets], and in consideration
    thereof, the undersigned . . . hereby absolutely and uncondi-
    tionally guarantees to Bank and its successors and assigns
    the due and punctual payment of any and all notes, drafts,
    debts, obligations and liabilities, primary or secondary
                  BRANCH BANKING & TRUST v. CAMP                       3
    (whether by way of endorsement or otherwise), of Bor-
    rower, at any time, now or hereafter, incurred with or held
    by Bank, together with interest, as and when the same
    become due and payable, whether by acceleration or other-
    wise, in accordance with the terms of any such notes, drafts,
    debts, obligations or liabilities or agreements evidencing any
    such indebtedness, obligation or liability including all
    renewals, extensions and modifications thereof.

The guaranty provided Camp three options to define the limits on his
liability. The form provided that Camp would simply indicate his
choice by marking an "X" in the box next to the option selected. The
first option provided that liability under the guaranty would be unlim-
ited and applied to all indebtedness of Midwest Markets. The second
option provided that the guaranty would be limited to indebtedness
evidenced by a specific promissory note. The third option provided
that the guaranty would be limited to a specific dollar amount. The
initial guaranty signed by Camp had the first option marked. Later,
the third option was checked, and the guaranty was modified to limit
his liability to $200,000. At no time was the second option marked.

   On April 17, 2000, BB&T issued the letter of credit to Roundy’s
with an original expiration date of May 1, 2000. Prior to May 1, 2000,
Midwest Markets, through Camp, requested an extension of the letter
of credit from May 1 to May 12, 2000.

   At this point the parties’ narration of events diverges. On May 12,
Camp asked BB&T to prepare the documents necessary for a further
extension of the letter of credit. According to Camp, his request was
limited to preparing the documents for the extension; he asserts he
never actually requested the extension. According to BB&T, Camp
made an actual oral request for the letter of credit to be extended until
June 15, 2000 and, on May 18, BB&T extended the letter of credit
via a letter faxed from E. Neal Crawford, Senior Vice President of
BB&T, to Roundy’s. Roundy’s resumed shipment of goods to Mid-
west Markets.

   On May 23, 2000, Roundy’s demanded payment from BB&T on
the letter of credit for payment of overdue and unpaid invoices to
Midwest Markets in the amount of $122,030.84. On May 25, BB&T
4                 BRANCH BANKING & TRUST v. CAMP
honored Roundy’s demand for payment on the letter of credit, and
BB&T paid Roundy’s the full amount demanded. In conjunction with
that payment, BB&T took an assignment of the Roundy’s invoices
that were unpaid by Midwest Markets. Midwest Markets refused to
repay BB&T. Camp refused to honor the guaranty.

  On June 2, 2000, Midwest Markets filed for bankruptcy protection.
On July 7, 2000, BB&T filed suit in the Eastern District of Virginia.
The parties consented to a bench trial before the Magistrate. On Feb-
ruary 9, 2001, four days before the start of trial, the U.S. Bankruptcy
Court for the Northern District of Indiana entered an Order Allowing
Claim in the amount of $122,030.84. The order was endorsed as
"agreed" by bankruptcy counsel for Midwest Markets.

   BB&T asserted at trial that it was entitled to judgment against
Camp in the principal amount of $122,030.84, plus interest, costs and
attorneys’ fees on the ground that Camp unconditionally guaranteed
"all notes, drafts, debts, obligations and liabilities" of Midwest Mar-
kets. At trial, the magistrate judge excluded the bankruptcy order
because it was produced, in his view, too close to the beginning of
trial and because he found it was not relevant to Camp’s guaranty.

   In an opinion delivered from the bench, the magistrate judge found
for Camp. The magistrate judge held that the guaranty was limited to
debts incurred pursuant to the letter of credit, and further found that
the letter of credit expired on May 12, 2000. The magistrate judge
found that he did not need to decide the disputed issue of whether
Camp’s oral statements to BB&T were an actual request for an exten-
sion or merely a request for the preparation of appropriate documents.
Instead, he ruled that any extension of the letter of credit was required
to have been in writing. Accordingly, the magistrate judge found
Camp not liable to BB&T under the guaranty.

                                   II

  We review questions of law de novo. West v. Murphy, 99 F.3d 166,
167 (4th Cir. 1996).

   Underlying a large portion of BB&T’s appeal is its assertion that
the magistrate judge erred when he ruled that the guaranty is limited
                  BRANCH BANKING & TRUST v. CAMP                      5
to debts incurred pursuant to the letter of credit. BB&T is correct. The
magistrate judge erred in his interpretation of the guaranty because
the guaranty was unlimited. The guaranty covered all "notes, drafts,
debts, obligations and liabilities . . . of [Midwest Markets], at any
time, now or hereafter, incurred with or held by [BB&T] . . . ." The
form of the guaranty had a mechanism for limiting its coverage to a
specific instrument, viz., the check box, but the parties agree that the
mechanism was not employed in this case. Accordingly, the guaranty
was unconditional, covering all debts of Midwest Markets to BB&T,
with the sole limitation that the total amount guaranteed cannot
exceed $200,000.
   BB&T argues that Camp is liable under the guaranty because Mid-
west Markets is indebted to BB&T in four distinct ways: (1) the bank-
ruptcy order; (2) the invoices assigned to BB&T from Roundy’s; (3)
the letter of credit; and (4) the subrogation of Roundy’s rights against
Midwest Markets. Because Midwest Markets was indebted to BB&T
by virtue of the assignment of the invoices, we need not consider the
other three theories.
   The testimony and evidence at trial unequivocally revealed that
Roundy’s assigned Midwest Markets’ unpaid invoices to BB&T.
These invoices represented a debt of Midwest Markets to Roundy’s,
incurred by the purchase of goods from Roundy’s. The writing evi-
dencing the assignment was introduced at trial. (JA 21.) And Mr.
Crawford testified that BB&T took an assignement of the invoices.
(JA 72-73.) The assignment transferred to BB&T Roundy’s rights to
payment from Midwest Markets. See Va. Code § 8.2-210(2) (estab-
lishing general validity of assignment of rights of buyer and seller);
Restatement (Second) of Contracts § 317(2) (1979) (generally provid-
ing for assignment of contractual rights); id. § 317, illus. 1. The evi-
dence went unrebutted at trial. Even now, on appeal, Camp does not
dispute the validity of the assignment. The assignment of the invoices
created a debt of Midwest Markets held by BB&T. We find that the
guaranty, which clearly states that Camp guarantees to BB&T all
debts of Midwest Markets held by BB&T, was broad enough to cover
the assigned debt.
  Accordingly, the judgment below is reversed, and the case is
remanded for further proceedings not inconsistent with this opinion.
                                                           REVERSED